CULLEN, J.
This is an appeal from a judgment of the county court affirming a judgment for the plaintiff by a justice of the peace of Brooklyn. The action was to recover $200, the insurance on a carriage. The defendant’s policy insured plaintiff on the carriage “while located as described herein, and not elsewhere, to wit, * * while contained in the frame building occupied as a wheelwright shop, on the south side of Grand street, about sixty feet east of Lagrange street, known as ‘Nos. 884-6 Grand St/ " The carriage was burned in a livery stable and horseshoeing shop, No. 856 Grand street, about a block and a half away from the place named in the policy. This judgment cannot stand. The location of the insured property was a warranty, a breach of which avoided the policy. Bryce v. Insurance Co., 55 N. Y. 240. The respondent, argues this case upon the theory of a mistake in the description of the premises made in the policy. I cannot find the slightest evidence of that fact. The only testimony as to the information given to the defendant when the policy was applied for is that of the defendant’s agent. He says that the location inserted in the policy is the location stated to him. There is nothing to show that the place where the fire occurred is the place intended to be described *1032in the policy. For aught that appears in the evidence, there may be a wheelwright’s shop at the exact location, and bearing the street numbers, named in the policy. The judgments of the county court as adjusted should be reversed, with costs. All concur.